 



Ex. 10.78
RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT (the “Agreement”) made and entered into effective
November 15, 2007, by and between Syntroleum Corporation (the “Company”) and
John B. Holmes, Jr. (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement dated as of August 31, 2002 (the “Employment Agreement”), and that
certain Indemnification Agreement dated October 1, 2002 (the “Indemnification
Agreement”); and
WHEREAS, the parties mutually desire to arrange for Executive’s retirement from
the Company under certain terms; and
WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1. Retirement and Resignation from Officer Positions. Effective as of the close
of business on December 28, 2007 (the “Retirement Date”), the Executive will
retire as an employee of the Company. As of November 19, 2007, the Executive
agrees to resign any and all director officer, or other positions he holds with
the Company or any of its affiliates and/or subsidiaries, and the Executive
hereby agrees to sign and deliver the letter included herein Attachment B,
evidencing his resignation as an officer. The Executive shall remain as an
employee until the Retirement Date and subject to the terms of the Employment
Agreement. However, the Company and Executive agree that from the execution of
the Agreement until the Retirement Date, the Executive shall be available, at
times to be mutually agreed, if called upon by the Company, to provide
assistance that the Company may request.
2. Consideration and Waiver and Release. The Executive shall have until 45
calendar days after the date this Agreement was furnished to him to consider
whether to sign and return this Agreement to the Company by first class mail or
by hand delivery. In consideration for the Executive’s execution of and
compliance with this Agreement, including but not limited to the execution of
the Waiver and Release attached hereto as Attachment A, the Company shall
provide the consideration set forth below in this Section 2. Unless as otherwise
provided in the Agreement, this consideration is provided subject to the binding
execution by the Executive (without revocation) of the Waiver and Release. The
Company’s obligation to make any further payments or provide any benefits
otherwise due under Section 2 shall cease only in the event the Executive is in
material breach of the terms of this Agreement or the Waiver and Release and
fails to cure such breach in a reasonable period of time, and no payment shall
be made or other benefit described hereunder provided until the expiration of
the seven-day revocation period as provided for in the Waiver and Release (the
“Effective Waiver Date”).

 

 



--------------------------------------------------------------------------------



 



A. Retirement Payments. Assuming the Waiver and Release has become binding
(without revocation), the Company agrees to pay the Executive a lump sum payment
of $576,202.19 (less applicable taxes) on December 28, 2007.
B. Health Plan Coverage Continuation. The Executive and his qualifying
dependents will be eligible for continuation coverage for medical and
dental+vision benefits under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), subject to the Executive’s payment of the full premiums and
the Company’s ability to amend or terminate its benefit plans at any time. From
the Retirement Date until the date one (1) year following the Retirement Date,
the Company shall bear the payment of that portion of the full premium which is
over and above the Executive’s continued payment of the employee portion of the
then-applicable premium under the Company’s medical and dental+vision plans, as
such portion and premiums are in effect from time to time. If, following the
Retirement Date, the Executive becomes eligible for medical or dental+vision
benefits from another employer, the Company’s obligation to provide such
benefits coverage shall immediately cease only with regard to that coverage
provided by the other employer.
C. Stock Options. The Executive shall be treated as having terminated employment
due to “retirement” for purposes of any stock options awarded to the Executive
under any incentive plan of the Company which remain unexercised as of the
Executive’s Retirement Date. All of Executive’s stock options and restricted
stock shall be immediately vested upon the Retirement Date, except for those
restricted stock grants granted pursuant to the Restricted Stock Agreement dated
as of March 16, 2007. In addition, the Nominating and Compensation Committee
(the “Committee”) has agreed to extend the exercisability of all options until
the end of the original term of the option.
D. Bonuses. The Executive will not be eligible to receive any annual bonus for
the 2007 calendar year.
E. D&O Insurance. Subject to the Company’s own decision with regard to amounts
and insurance providers, the Company will maintain D&O or other insurance
coverage and extend same to the Executive, similar to the Company’s then-current
executive group, for a period of three (3) years from the Effective Waiver Date.
3. Other Benefits. The Executive’s benefits under the Syntroleum 401(k) Plan and
any other plan or arrangement of the Company shall be determined and paid in
accordance with the terms of such plans. Except as expressly provided herein or
in the terms of such plans, all benefits provided to the Executive shall cease
as of the Retirement Date.

 

-2-



--------------------------------------------------------------------------------



 



4. Restrictive Covenants. As a material inducement to the Company to enter into
this Agreement, Executive agrees that the restrictive covenants set forth in
paragraphs 6, 7, 8, 9, 10, 11 and 12 of the Employment Agreement, originally
agreed to by the Executive in entering into the Employment Agreement in exchange
for the Company’s provision to the Executive of Trade Secret Information and for
other good and valid consideration, remain in full force and effect; provided,
however, that, effective the Retirement Date, subject to the Executive upholding
his continuing obligations to maintain the Trade Secret Information of the
Company as set forth in the Employment Agreement, the Company agrees to waive
the restrictions set forth in paragraphs 9(a) and 9(b). Notwithstanding the
forgoing, the Company does not waive the restrictions on the Executive as set
forth in paragraph 9(c) of the Employment Agreement.
5. Assistance with Legal Proceedings. The Executive agrees that for a period of
three years after the Retirement Date, the Executive will furnish such
information and proper assistance as may be reasonably necessary in connection
with any litigation or other legal proceedings in which the Company or any
affiliate or subsidiary is then or may become involved; provided, however, that
the parties agree to negotiate a reasonable rate of compensation for any such
services.
6. Reference; Nondisparagement. The Executive agrees to refrain from any
criticisms or disparaging comments about the Company or any affiliates
(including any current or former officer, director or employee of the Company),
and the Executive agrees not to take any action, or assist any person in taking
any other action, that is adverse to the interests of the Company or any
affiliate or inconsistent with fostering the goodwill of the Company and its
affiliates. Likewise, the Company agrees to refrain from any criticisms or
disparaging comments about the Executive, and the Company agrees not to take any
action, or assist any person in taking any other action, that is adverse to the
interests of the Executive or inconsistent with fostering the goodwill of the
Executive. Notwithstanding the forgoing, this paragraph imposes no limitation on
the Executive’s rights as a shareholder of the Company, or on either party’s
rights to enforce this Agreement. Nothing in this Agreement shall apply to or
restrict in any way the communication of information by either Party to any
state or federal law enforcement agency, or require notice to either Party
thereof in such event, and neither Party will be in breach of the covenant
contained above solely by reason of giving testimony which is compelled by
process of law.
7. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or the
subject matter hereof. Upon the death of the Executive, his executors,
administrators, devisees and heirs, in that order, shall have the right to
enforce the provisions hereof.
8. Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.
9. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.

 

-3-



--------------------------------------------------------------------------------



 



10. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, OK 74107-6100
Attention: General Counsel
Fax: (918) 592-7979
To the Executive:
John B. Holmes, Jr.
2153 Inwood Drive
Houston, Texas 77019
Telephone: (713) 630-1045
All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.
11. Tax Withholding. The Company shall withhold from any benefits payable under
this Agreement the minimum federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling. In instances
where a taxable event involves options or stock, the taxes will be handled in
accordance with the applicable stock option agreement or restricted stock award
agreement.
12. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.
13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
14. Titles. The titles and headings preceding the text of the sections and
subsections of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

 

-4-



--------------------------------------------------------------------------------



 



15. Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA, UNITED STATES OF AMERICA,
WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF. Subject to Section 15(a)
below, the Company and the Executive expressly and irrevocably consent and
submit to the nonexclusive jurisdiction of any state or federal court sitting in
Tulsa County, Oklahoma and agree that, to the fullest extent allowed by law,
such Oklahoma state or federal courts shall have jurisdiction over any action,
suit or proceeding arising out of or relating to this Agreement. The Company and
the Executive each irrevocably waive, to the fullest extent allowed by law, any
objection either of them may have to the laying of venue of any such suit,
action or proceeding brought in any state or federal court sitting in Tulsa
County, Oklahoma based upon a claim that such court is inconvenient or otherwise
an objectionable forum. Any process in any action, suit or proceeding arising
out of or relating to this Agreement may, among other methods, be served upon
the Company or the Executive by delivering it or mailing it to their respective
addresses set forth herein. Any such delivery or mail service shall be deemed to
have the same force and effect as personal service in the State of Oklahoma.
(a) Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, shall be
addressed exclusively in the following priority order:
(1) Negotiation. The Employee and the Company shall arrange a meeting, at a
mutually convenient time by phone or in person, to discuss the issues of each
Party and negotiate for a resolution of the dispute. The period of negotiation
shall extend no longer than thirty (30) calendar days from the first meeting of
the negotiators.
(2) Mediation. If the Parties have failed to resolve the dispute by negotiation,
the Parties shall submit to mediation prior to seeking resolution by binding
arbitration. The Parties will cooperate with one another in selecting a mediator
from the American Arbitration Association panel of neutrals, which shall be
requested to promptly schedule the mediation proceedings. The parties covenant
that they will participate in the mediation in good faith, and that they will
each bear their own costs. All offers, promises, conduct and statements, whether
oral or written, made in the course of the mediation by any of the parties,
their agents, employees, experts and attorneys, and by the mediator, are
expected to be treated as confidential, privileged and inadmissible for any
purpose, including impeachment, in any arbitration or other proceeding involving
the parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. If the dispute is not resolved within thirty (30) calendar days
from the date of the submission of the dispute to mediation (or such later date
as the parties may mutually agree in writing), the administration of the
arbitration shall proceed forthwith. The mediation may continue, if the parties
so agree, after the appointment of the arbitrators. Unless otherwise agreed by
the parties, the mediator shall be disqualified from serving as arbitrator in
the case. The pendency of a mediation shall not preclude a party from seeking
provisional remedies, such as a temporary or permanent injunction or restraining
order to prevent a continuing harm to a Party, in aid of the arbitration from a
court of appropriate jurisdiction, and the parties agree not to defend against
any application for provisional relief on the ground that a mediation is
pending.

 

-5-



--------------------------------------------------------------------------------



 



(3) Arbitration. Within five (5) business days of the conclusion of the Parties’
mediation, any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, shall be determined by binding arbitration in Tulsa,
Oklahoma, before three (3) arbitrators. The arbitration shall be administered by
the American Arbitration Association pursuant to its Commercial Rules for
Arbitration. The arbitrators’ award may be enforced in Tulsa County District
Court, the United States District Court for the Northern District of Oklahoma or
in any other court having jurisdiction over the parties. This clause shall not
preclude the Parties from seeking provisional remedies in aid of arbitration,
such as a temporary or permanent injunction or restraining order to prevent a
continuing harm to a Party, from a court of appropriate jurisdiction. The
Parties covenant that they will participate in the arbitration in good faith,
and that they will each bear their own costs. The provisions of this clause may
be enforced by any court of competent jurisdiction, and the Party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the Party against whom enforcement is
ordered.
(4) The Parties agree that the dispute resolution priority set forth herein is a
material term of this agreement and that the damages for failure to comply with
the dispute resolution priority are and would be difficult to measure.
Consequently, the Parties agree that in the event a Party elects to ignore the
dispute resolution priority order requirements set forth in this Section 15(a),
the Party making the election shall be obligated for all (internal and external)
costs, fees and expenses, including attorneys’ fees, of the other Party,
regardless of how the dispute is ultimately decided. In other words, any Party
electing to forego the dispute resolution priority in Section 15(a) also elects
to pay the fees, costs and expenses of the other Party even if the electing
Party ultimately prevails. The dispute resolution priority order requirement
specified in this Section 15(a) may be amended, modified, or waived only upon
the agreement, in writing, of the Parties.
16. Remedies. In the event of any material breach by either party of any of the
provisions of this Agreement and in the event such material breach is not cured
by the breaching party within forty-five (45) days after notice from the
non-breaching party, the non-breaching party, in addition to any other rights,
remedies or damages available at law or in equity, shall be entitled (a) to
injunctive relief enjoining and restraining any such material breach by the
breaching party; and, in addition to any other award of damages to which may be
entitled, (b) to recover from the breaching party all costs and expenses,
including reasonable attorney’s fees, incurred by the non-breaching party, its
successors or assigns as a consequence of any such breach.
17. Entire Agreement. This Agreement, together with Attachments A and B,
constitute the entire agreement of the parties with respect to the subject
matter hereof, and expressly supersedes the Employment Agreement, except as
expressly provided herein.
18. 409A Compliance. The parties acknowledge that all payments and benefits
provided under this Agreement and the Consulting Agreement are intended to meet
the requirements and restrictions of the nonqualified deferred compensation
rules contained in Section 409A of the Internal Revenue Code of 1986, as amended
(to the extent applicable thereto).

 

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
date and year first above written.

                  SYNTROLEUM CORPORATION    
 
           
 
  By:   /s/ Edward G. Roth    
 
     
 
Edward G. Roth    
 
      President & Chief Operating Officer    
 
                EXECUTIVE    
 
  /s/ John B. Holmes, Jr.                   John B. Holmes, Jr.    

 

-7-



--------------------------------------------------------------------------------



 



Attachment A
SYNTROLEUM CORPORATION
Waiver And Release
Syntroleum Corporation has offered to pay me certain benefits (the “Benefits”)
under my Retirement Agreement with Syntroleum Corporation, dated as of
November 15, 2007 (the “Retirement Agreement”), which include benefits to which
I am not otherwise entitled. These Benefits were offered to me in exchange for
my agreement, among other things, to waive all of my claims against and release
Syntroleum Corporation and its predecessors, successors and assigns
(collectively referred to as the “Company”), all of the affiliates (including
parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
retirement from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Retirement Agreement. I have read this
Waiver and Release and the Retirement Agreement, including the attachments
thereto (all of which I received together and which, together, are referred to
herein as the “Retirement Agreement Materials”) and they are incorporated herein
by reference. I choose to accept this offer.
I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that, in order to be
eligible for Benefits, I must sign (and return to Stephani Britton, HR Manager)
this Waiver and Release before 5 p.m. on December 30, 2007. I acknowledge that I
have been given sufficient time to consider whether to sign the Retirement
Agreement and whether to execute this Waiver and Release.
In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree not to sue in any local, state and/or federal court regarding or
relating in any way to my employment with or retirement from the Company or the
Affiliates, and (2) knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or retirement from the Company or the Affiliates1.
 

1  
Nothing in this Waiver and Release or the Separation Agreement should be
construed as a waiver of my rights vested under the terms of employee benefit
plans sponsored by the Company or the Affiliates or with respect to such rights
or claims as may arise after the date this Waiver and Release is executed.
Additionally, I am not waiving any rights that I may have under the Family and
Medical Leave Act of 1993 or the Fair Labor Standards Act. Furthermore, although
I waive all rights to recovery of any compensation or benefits that I might be
entitled to as a result of filing charges or claims with the Equal Employment
Opportunity Commission, the National Labor Relations Board and the Oklahoma
Human Rights Commission, I am not giving up any right that I may have to file
charges or claims with these governmental agencies. Finally, I am not waiving
any rights that cannot by law be released by private agreement

 

-8-



--------------------------------------------------------------------------------



 



This Waiver and Release includes, but is not limited to, claims and causes of
action under: Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. ss 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Pregnancy Discrimination Act of 1978; the Employee Retirement Income
Security Act of 1974, as amended; the Occupational Safety and Health Act; claims
in connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in the Retirement Agreement
Materials has been made to me in executing this Waiver and Release, and that I
am relying on my own judgment in executing this Waiver and Release, and that I
am not relying on any statement or representation of the Company, any of the
Affiliates or any other member of the Corporate Group or any of their agents. I
agree that this Waiver and Release is valid, fair, adequate and reasonable, is
with my full knowledge and consent, was not procured through fraud, duress or
mistake and has not had the effect of misleading, misinforming or failing to
inform me.
I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation.
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Retirement Agreement Materials set forth the entire
understanding and agreement between me and the Company or any other member of
the Corporate Group concerning the subject matter of this Waiver and Release and
supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and the Company or any other member of the
Corporate Group. I understand that for a period of 7 calendar days following the
date that I sign this Waiver and Release, I may revoke my acceptance of the
offer, provided that my written statement of revocation is received on or before
that seventh day by Stephani Britton, HR Manager, Syntroleum Corporation, 4322
South 49th West Avenue, Tulsa, Oklahoma 74107, facsimile number:  (918)
592-7979, in which case the Waiver and Release will not become effective. In the
event I revoke my acceptance of this offer, the Company shall have no obligation
to provide me Benefits. I understand that failure to revoke my acceptance of the
offer within 7 calendar days from the date I sign this Waiver and Release will
result in this Waiver and Release being permanent and irrevocable.

 

-9-



--------------------------------------------------------------------------------



 



I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

     
John B. Holmes, Jr.
   
 
Executive’s Printed Name
   

/s/ John B. Holmes, Jr.
   
 
Executive’s Signature
   

11/15/07 
   
 
Executive’s Signature Date
   

 

-10-



--------------------------------------------------------------------------------



 



Attachment B
(SYNTROLEUM LOGO) [c72665c7266500.gif]
November 15, 2007
Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, Oklahoma 74107
Attn.: Secretary of the Corporation

         
 
  Re:   Confirmation of resignation from all positions and offices held in
Syntroleum Corporation, and all of its affiliates and/or subsidiaries

Dear Sir/Madam:
By affixing my signature to this letter, I hereby resign, due to my expected
entry into retirement, from any and all positions and/or offices previously held
in Syntroleum Corporation, all of its affiliates and/or subsidiaries that are in
existence as of the date of this correspondence. My resignation includes,
without limitation, any position as a director, officer, agent, or trustee of
Syntroleum Corporation and in any of the entities of Syntroleum Corporation (its
affiliates and/or subsidiaries). This resignation shall become effective as of
November 19, 2007 as stated in the Retirement Agreement, although I will remain
an employee of Syntroleum Corporation until December 28, 2007.
Sincerely,
John B. Holmes, Jr.

 

-11-